DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 06/14/2022 is acknowledged.
Applicant asserts this election reads on claims 1-16, 24, and 25.
Status of Claims 
Claims 1-16,18-22 and 24-25 are pending, claims 18-22 have been withdrawn from consideration, claims 17 and 23 remain canceled, and claims 1-16 and 24-25 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 and 09/23/2019 have been considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  The abstract states “said segments” and “said bending element”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 14-16, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,176,126 to Chikama.
Regarding claim 1, Chikama discloses in Fig. 2 of an articulated tip part suitable for an endoscope, where the articulated tip part comprises: 
	segments (Fig. 2-annular members 32) including a distal end segment (see last annular member 32 in Fig. 2), a proximal end segment (see first annular member 32 in Fig. 2), and an intermediate segment (see middle annular member 32 between first and last annular member 32 in Fig. 2) having a first part (the examiner notes this is the top half of the middle annular member 32) and a second part (the examiner notes this is the bottom half of the middle annular member 32), the intermediate segment arranged between the distal end segment and the proximal end segment (see middle annular member 32 between first and last annular member 32 in Fig. 2), said segments being joined together to form an articulated assembly of segments (Fig. 2- bending portion 30); 
	a passage running along a length of the articulated tip part (Fig. 3-guide tube 60); 
	a bending element having a first side opposite a second side (Fig. 4- limitation member 35), said bending element being fastened to at least two of the segments (Fig. 2-engaging recesses 35a) and being arranged along a path which is essentially parallel to a centerline of the articulated tip part (Fig. 4), wherein the first part of the intermediate segment is disposed on the first side and the second part of the intermediate segment is disposed on the second side, of the bending element (Fig. 2).
Regarding claim 2, Chikama discloses the articulated tip part of claim 1, and Chikama further discloses wherein the bending element (Fig. 4- limitation member 35) is fastened to at least three segments (Fig. 2-annular members 32), and wherein the segments comprise an inner surface facing the centerline of the passage (see examiner’s annotated Fig. 2)and an outer surface facing away from the centerline of the passage (see examiner’s annotated Fig. 2), said bending element being accessible via the inner and/or the outer surface(Fig. 4- limitation member 35).

    PNG
    media_image1.png
    745
    577
    media_image1.png
    Greyscale

Regarding claim 3, Chikama discloses the articulated tip part of claim 2, and Chikama further discloses wherein the bending element extends past the inner surface of the segments and towards the centerline of the passage (Fig. 4-flat portions 35d) and/or past the outer surface of the segments and away from the centerline of the passage (the examiner deems the bending element extending past the outer surface of the segments and away from the centerline of the passage as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Chikama).
Regarding claim 4, Chikama discloses the articulated tip part of claim 1, and Chikama further discloses wherein the bending element (Fig. 4- limitation member 35) comprises recesses having a depth with a component which is perpendicular to a longitudinal extension of the bending element (Fig. 4-engaging recesses 35a) and a material of the segments extends into the recesses (Fig. 2- engaging depressions 32a; Col. 5, lines 58-60- the engaging depressions 32a become engaged with the engaging recesses 35a) and/or wherein the bending element comprises protrusions having a height which has a component which is perpendicular to the longitudinal extent of the bending element and the protrusions extend into the material of the segments (the examiner deems this as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Chikama).
Regarding claim 5, Chikama discloses the articulated tip part of claim 4, and Chikama further discloses wherein the recesses are arranged to pass through the bending element (Fig. 4-engaging recesses 35a) such that the material of the segments passes through the bending element (Fig. 2- engaging depressions 32a; Col. 5, lines 58-60- the engaging depressions 32a become engaged with the engaging recesses 35a).
Regarding claim 9, Chikama discloses the articulated tip part of claim 2, and Chikama further discloses wherein the bending element is arranged such that one of the at least two segments is the proximal segment (see first annular member 32 in Fig. 2) and/or such that one of the at least two segments is the distal segment (see last annular member 32 in Fig. 2).
Regarding claim 10, Chikama discloses the articulated tip part of 1, and Chikama further discloses wherein a dimension of the bending element which is perpendicular to a longitudinal extent of the bending element is greater than a minimum inside diameter of the passage (Fig. 3- limitation member 35).
Regarding claim 11, Chikama discloses the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises a light guide (Fig. 3- optical fiber bundle 62) or a flexible printed circuit board (the examiner deems the flexible circuit board as an optional limitation due to the recitation of “or” and therefore not required by the device of Chikama), fastened to and running along a length of the bending element(Fig. 3- optical fiber bundle 62), or wherein the bending element comprises electronic components fastened to and spaced along the length of the bending element (the examiner deems the electronic components as an optional limitation due to the recitation of “or” and therefore not required by the device of Chikama).
Regarding claim 14, Chikama discloses the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises spaced apart weakened portions arranged along a longitudinal extent of the bending element (Fig. 4- first arcuate portion 35b).
Regarding claim 15, Chikama discloses the articulated tip part of claim 14, and Chikama further discloses wherein said weakened portions have a stiffness which is less than a stiffness of a remaining portion of the bending element (Fig. 4-engaging recesses 35a; Col. 4, lines 49-58-The limitation member 35 has a pair of flat portions 35d defined respectively by its lateral side portions which have not been subjected to bending).
Regarding claim 16, Chikama discloses the articulated tip part of claim 15, and Chikama further discloses wherein said weakened portions allow pivotal motion of the segments in a plane parallel to the bending element and/or in a plane perpendicular to a main bending plane of the tip part (during the bending of the bending portion 30, the limitation member 35 is bent…. During the bending of the bending portion 30, the annular members 32 interfere with one another, thereby maintaining the cross-section of the bending portion 30 in a substantially circular shape. Also, the interference of the annular members 32 with one another prevents the bending portion 30 from being bent only at one section thereof, thus ensuring a smooth bending).
Regarding claim 25, Chikama discloses the articulated tip part of claim 1, and Chikama further discloses wherein the bending element comprises an elongate substantially flat surface extending between at least three of the segments (Fig. 4- limitation member 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama and further in view of U.S. Publication No. 2009/0242115 to Ito.
Regarding claim 6, Chikama discloses the articulated tip part of 5, and although Chikama discloses wherein said recesses are formed as through going holes such that the bending element surrounds the material of the segments passing through the bending element, (Fig. 4-engaging recesses 35a), but Chikama does not expressly teach wherein said recesses are formed as through going holes with a closed perimeter.
However, Ito teaches of an analogous endoscopic device wherein said recesses are formed as through going holes with a closed perimeter (Fig. 2B- through hole 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama so that the recesses are formed as through going holes with a closed perimeter, as taught by Ito, to allow the bending element to completely surround the material of the segments passing through the bending element. It would have been advantageous to make the combination in order to be able to easily manufacture the endoscope ([0007] of Ito).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama and further in view of U.S. Publication No. 2011/0034771 to Konstorum. 
Regarding claim 7, Chikama discloses the articulated tip part of 5, and Chikama further discloses wherein each segment is engaged with four recesses in the bending element (Fig. 4-engaging recesses 35a; Col. 5, lines 58-60- the engaging depressions 32a become engaged with the engaging recesses 35a), two recesses arranged on an inner surface of the bending element facing the centerline of the passage (Fig. 4-engaging recesses 35a), but Chikama does not expressly teach two recesses arranged on an outer surface of the bending element facing away from the centerline of the passage.
However, Konstorum teaches of an analogous endoscopic device including two recesses arranged on an outer surface of the bending element facing away from the centerline of the passage (Fig. 5- slots 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama to include two recesses arranged on an inner surface of the bending element facing the centerline of the passage, as taught by Konstorum. It would have been advantageous to make the combination in order to provide resilient properties and internal low profile space of the slotted tube designs ([0005] of Konstorum).
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama and further in view of U.S. Publication No. 2003/0229420 to Buckingham et al. (hereinafter “Buckingham”).
Regarding claim 8, Chikama discloses the articulated tip part of claim 5, and although Chikama discloses recesses which pass through the bending element (Fig. 4-engaging recesses 35a), Chikama does not expressly teach wherein the first part and the second part are connected to each other via the recesses.
However, in the same field of endeavor of medical devices, Buckingham teaches wherein the first part and the second part are connected to each other via the recesses (Fig. 12; [0072]- Each of links 71 is manufactured in two parts as shown in FIG. 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama so that the first part and the second part are connected to each other via the recesses, as taught by Buckingham. It would have been advantageous to make the combination so that the individual components of each link can be separated in assembly ([0072] of Buckingham).
Regarding claim 24, Chikama discloses the articulated tip part of claim 1, and although Chikama discloses wherein the first part and the second part each have an arcuate wall (see middle annular member 32 between first and last annular member 32 in Fig. 2), Chikama does not expressly teach wherein the first part and the second part each have an arcuate wall ending in a first contact surface and a second contact surface, the first contact surface and the second contact surface extending between a proximal edge and a distal edge of the arcuate wall, wherein after construction the first contact surface of the first part is adjacent the first contact surface of the second part with the bending element extending at least partially therebetween.
However, in the same field of endeavor of medical devices, Buckingham teaches the first part and the second part each have an wall ending in a first contact surface and a second contact surface (see examiner’s annotated Fig. 12; [0072]- Each of links 71 is manufactured in two parts as shown in FIG. 12), the first contact surface and the second contact surface extending between a proximal edge and a distal edge of the wall (see examiner’s annotated Fig. 12), wherein after construction the first contact surface of the first part is adjacent the first contact surface of the second part with the bending element extending at least partially therebetween ([0072]- Each of links 71 is manufactured in two parts as shown in FIG. 12).

    PNG
    media_image2.png
    428
    629
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama so that t the first part and the second part each have an arcuate wall ending in a first contact surface and a second contact surface, as taught by Buckingham. It would have been advantageous to make the combination so that the individual components of each link can be separated in assembly ([0072] of Buckingham).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,176,126 to Chikama and further in view of U.S. Publication No. 2015/0374211to Smith et al. (hereinafter “Smith”).
Regarding claim 12, Chikama discloses the articulated tip part of claim 1, and although Chikama disclose wherein the bending element varies along a longitudinal extent of the bending element (Fig. 4- limitation member 35), but Chikama does not expressly teach wherein a stiffness of the bending element varies along a longitudinal extent of the bending element.
However, Smith teaches of an analogous endoscopic device wherein a stiffness of the bending element varies along a longitudinal extent of the bending element ([0147]- he number and location of the tendons or staples 318 and the vertebrae 16 axially and circumferentially may be chosen in such a way as to vary the stiffness of the insertion device 300 in zones).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chikama so that a stiffness of the bending element varies along a longitudinal extent of the bending element, as taught by Smith. It would have been advantageous to make the combination in order to selectively maintain the hollow body in a relatively stiff condition (abstract of Smith).
Regarding claim 13, Chikama, as modified by Smith, teaches the articulated tip part of claim 12, and Chikama further discloses wherein a thickness of the bending element perpendicular to the longitudinal extent of the bending element (Fig. 4-engaging recesses 35a) and/or a moment of inertia of the bending element changes along the length of the bending element (the examiner notes that “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795